Citation Nr: 1022381	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-21 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 

INTRODUCTION

The Veteran had active naval service from June 1978 to July 
1978 and active military service from September 1981 to 
December 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

This case was previously before the Board in April 2009, at 
which time the Veteran's claim of entitlement to service 
connection for a low back disability was denied.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2009, the 
Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the case to the Board for 
action consistent with the joint motion.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).

REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for a low back disability is decided.

In his February 2009 Board hearing, the Veteran reported that 
his low back disability was a result of his knee disability.  
At that time, the issue of whether new and material evidence 
had been received to reopen a claim of entitlement to service 
connection for a right knee disability was also before the 
Board.  In an April 2009 Board decision, the Board determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for a 
right knee disability and denied reopening of the claim.  
That issue was not appealed to the Court.  However, the issue 
of whether new and material evidence had been received to 
reopen a claim of entitlement to service connection for a 
left knee disability, which had been raised by the Veteran's 
testimony at his February 2009 Board hearing, had not been 
adjudicated and was referred to the RO for appropriate 
action.  There is no evidence of record indicating that any 
action has been taken with respect to that issue.

In the joint motion of the parties, it was noted that the 
Veteran's claim of entitlement to service connection for a 
low back disability may be inexplicably intertwined with the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
left knee disability. 

Therefore, the Board finds that the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a left knee disability 
must be adjudicated before the Veteran's claim of entitlement 
to service connection for a low back disability is decided.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake any 
indicated development and then 
adjudicate the issue of whether new and 
material evidence has been received to 
reopen a claim of entitlement to 
service connection for a left knee 
disability and if so, whether the claim 
should be granted.  The Veteran should 
be informed of his appellate rights 
with respect to this decision.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
low back disability, to include as 
secondary to a left knee disability.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative and they should be 
afforded the requisite opportunity to 
respond. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

